DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed September 2, 2022, claim 1 is amended and claims 2 and 5 are cancelled.
The arguments with respect to the 35 U.S.C. 102 rejection of claims over Kensington have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s assertion that in Kensington, “the degree of resistance necessary for the unfastening of the horse tie is by adjusting the number of bulbous insertions positioned into the female mating receptacle” and “contrary to the conclusion reached by the Office in paragraph 12 of the Office action…all of the bulbous protrusions and the mating receptacles are dimensioned the same. If that were otherwise, then it would not be possible to reposition the horse tie into more or less of the mating receptacles and achieve its differing levels of resistance when fastening/unfastening” (Remarks at pp. 10-11), the examiner disagrees. Nothing in the claims requires that the mating receptacles have differing dimensions, just that female opening is larger at one end than an opposed end, which is shown in Kensington (see rejection below). 
Regarding Applicant’s assertion that “one of the central tenets of the attachment of the applicant is that ‘the first and second peripheral arms matingly engaging by sliding one-way engagement in a transverse direction to a longitudinal axis of each peripheral arm with each other after insertion of each arm through the at least one aperture in each collar by the male and female connector fittings” (Remarks at p. 12, emphasis in original), the examiner disagrees, pointing out that Kensington teaches one-way engagement in a transverse direction.
Regarding Applicant’s assertion that “the transverse engagement aspect of the present invention, including a narrowing mating female receiver provides the tight friction fit needed for this application. That approach to fastening securement is not taught in Kensington, which may teach transverse attachment, but certainly does not teach any narrowing channels which provides the tight friction fit needed” (Remarks at p. 14), the examiner disagrees, pointing out that nothing in the claims requires a “tight friction fit” and Kensington teaches narrowing channels as claimed.
The arguments with respect to the 35 U.S.C. 102 rejection of claim 2 over Tai have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "the male and female connector fittings" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a male and a female connector fitting.”
Claim 1 recites the limitation “the at least one laterally-extending opening of the female connector” in line 18. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “at least one laterally-extending opening of the female connector.”
Claim 1 recites the limitation “the female connector” in line 18. It is unclear whether this is referring to the “female connector fitting” or something else. For purposes of examination, this limitation will be interpreted as “the female connector fitting” for consistent terminology throughout the claim.
Claim 1 recites the limitation “the male fitting laterally-extending ridge” in line 20. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a male fitting laterally-extending ridge.”
Claim 1 recites the limitations “the male fitting” and “the male connector” in lines 20 and 21, respectively. It is unclear whether these are referring to the “male connector fitting” or something else. For purposes of examination, these limitations will be interpreted as “the male connector fitting” for consistent terminology throughout the claim.
Claim 1 recites the limitation “the larger opening of the female connector” in line 21. There is insufficient antecedent basis for this limitation in the claim. The claim recites “at least one laterally-extending opening of the female connector is larger at one end than an opposed end,” so it is unclear whether this limitation is referring to the larger end or whether there should be two openings claimed. For purposes of examination, this limitation will be interpreted as “the larger end of the female connector.”
Claim 3 recites the limitation “at least one raised laterally-extending ridge” in line 2. It is unclear whether this is referring to the “laterally-extending ridge” recited in claim 1. For purposes of examination, this limitation will be interpreted as “the laterally-extending ridge.”
Claim 3 recites the limitation “at least one laterally-extending opening” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “the laterally-extending opening.”
Claim 3 recites the limitations “the male fitting” and “the male and female connectors” in lines 4 and 5. It is unclear whether these are referring to the “male connector fitting” and the “female connector fitting” recited in claim 1 or something else. For purposes of examination, these limitations will be interpreted as “the male connector fitting” and “the male and female connector fittings” for consistent terminology throughout the claims.
Claims 3 and 4 are also rejected as indefinite, through their dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C.103 as being obvious over Tai et al. (U.S. 2013/0087525, hereinafter “Tai”) in view of Luburic et al. (U.S. Pub. 2012/0085774, hereinafter “Luburic”) and Kensington Protective Products Horse Tie (https://www.amazon.com/Safe-T-Tie-Horse-Tie-Revolutionary-Release/dp/B0174IX9K8, hereinafter “Kensington”).
Regarding claim 1, Tai discloses a handle (connecting device 20, Fig. 4) for spanning two adjacent cylinders (bottles 90, Fig. 4), each cylinder (bottle 90) having a pair of upwardly- extending collars (neck 91 with support ring 10, Fig. 4) having at least one aperture (opening 13) extending through a lower part of each collar (support ring 10, Fig. 4), the handle (device 20) further comprising: a middle segment (middle portion of device 20, Fig. 4) with a first and a second peripheral arm (left and right portions of device 20, Fig. 4) at opposed ends of the middle segment (middle of device 20), the middle segment is opposed the male and female connector fittings when the connector fittings are fastened together (Fig. 4); the first peripheral arm terminating with a male connector fitting (post 21, Fig. 4); the second opposed peripheral arm terminating with a female connector fitting (bore 22, Fig. 4); and the first and second arms (left and right portions of device 20) matingly engaging by sliding one-way engagement in a transverse direction (see annotated Fig. 1, below) to a longitudinal axis of each peripheral arm (annotated Fig. 1, below) with each other (Fig. 4) after insertion of each arm (left and right portions of device 20) through the at least one aperture (opening 13) in each collar (neck 91 and support ring 10) by the male and female connector fittings (post 21 engages bore 22, see Fig. 4).

    PNG
    media_image1.png
    355
    604
    media_image1.png
    Greyscale

Tai Annotated Figure 1
Tai does not disclose the middle segment is an expanded essentially oval or circular section; and the middle segment having a plurality of vertical and upwardly-extending ribs from a longitudinal axis of the middle segment of the handle.
Luburic discloses a handle having a strap and a clip at either end (Abstract). The handle includes a gripping member (130, Fig. 3) that has a substantially circular cross section and a plurality of ribs (139, Fig. 4) extending upwardly from a longitudinal axis of the gripping member (see Fig. 3). Luburic teaches that this arrangement provides a comfortable handle that is lightweight for a user to carry containers (para. [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Tai with the expanded circular section having a plurality of vertical and upwardly-extending ribs as taught by Luburic for the purpose of improving user comfort and keeping the handle lightweight, as recognized by Luburic (para. [0010]).
Tai as modified by Luburic does not expressly disclose the at least one laterally-extending opening of the female connector is larger at one end than an opposed end; and mating insertion of the male fitting laterally-extending ridge is effected by one-way lateral insertion of the male connector into the larger opening of the female connector.
Kensington teaches a handle with first and second peripheral arms with a male connector fitting and a female connector fitting. Kensington teaches that the male connector fitting has a plurality of laterally-extending ridges and the female connector fitting has a plurality of laterally-extending openings (see annotated Fig. 1, below). Kensington teaches that the first and second peripheral arms matingly engage by sliding one-way engagement in a transverse direction (annotated Fig. 1). Kensington teaches that the laterally-extending openings of the female connector are larger at one end than an opposed end (annotated Fig. 1; larger end is end closest to longitudinal axis of first peripheral arm and opposed end is end further from longitudinal axis). Kensington teaches that mating insertion of the male fitting laterally-extending ridge is effected by one-way lateral insertion of the male connector into the larger end of the female connector (male connector engages female connector via one-way lateral insertion, see p. 5). Kensington teaches that this connector arrangement provides an easy connection (i.e., without complicated knots or accessories) and is reusable (pp. 1, 5).

    PNG
    media_image2.png
    423
    830
    media_image2.png
    Greyscale

Kensington Annotated Figure 1
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the handle of Tai/Luburic to have the male and female connector fitting arrangement of Kensington having laterally-extending ridges and laterally-extending openings that matingly engage by sliding one-way engagement for the purpose of providing an easy to use connection that is reusable, as recognized by Kensington (pp. 1, 5).
Regarding claim 3, Tai as modified by Luburic and Kensington already includes the male connector fitting (Kensington, annotated Fig. 1) is at least one raised laterally-extending ridge (Kensington, annotated Fig. 1); the female connector fitting (Kensington, annotated Fig. 1) is at least one laterally-extending opening (Kensington, annotated Fig. 1) for mating insertion of the male fitting laterally-extending ridge (Kensington, laterally-extending ridge inserts into laterally-extending opening, see p. 5); and wherein mating engagement is by lateral engagement of the male and female connectors (Kensington, male connector engages female connector via lateral engagement, see p. 5).
Regarding claim 4, Tai as modified by Luburic and Kensington already includes the male connector fitting (Kensington, annotated Fig. 1) is at least two raised laterally-extending ridges (Kensington, annotated Fig. 1); and the female connector fitting (Kensington, annotated Fig. 1) is at least two laterally-extending openings (Kensington, annotated Fig. 1) for mating insertion of the at least two male fitting laterally-extending ridges (Kensington, laterally-extending ridge inserts into laterally-extending opening, see p. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2013/0241224 to Boland discloses a carrying handle for spanning two gas cylinders that engages an aperture in a collar of each cylinder (Fig. 30).
CA 2194102 to Nash discloses a carrying handle having a middle segment that has a circular section, and peripheral arms with a male connector and a female connector (Figs. 1-2).
EP0786753 to Leon et al. discloses a connector having a male fitting with a laterally-extending ridge and a female fitting with a laterally-extending opening that is larger at one end and effects one-way insertion (see e.g., Figs. 2, 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731